DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 12/07/2021.
Claims 1-4, 7-13 and 16-20 are presented for examination and claims 5-6 and 14-15 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8-9, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2013/0039275 A1) in view of Kneckt et al. (US 2012/0106452 A1).
In regards to claim 1, Patil teaches a service type announcement method performed by an access point (AP) that supports a wireless network (see Fig. 1 #40 Access point including components #74 Communicating interface and #70 Processor shown in Fig. 3 per paragraph [0038]), the method comprising:
(service type announcement element is interpreted as a capability descriptor which is included in response to a request as per paragraph [0044]; and see where the capability descriptors indicate supported services as also described in paragraph [0044], “the access point 40 (e.g., via the traffic manager 42) may be configured with information descriptive of its capabilities (e.g., with respect to services and/or connections supported). Thus, for example, the access point 40 may comprise one or more capability descriptors identifying the services and/or traffic classifications that are supported by the access point 40”) indicating one or more network service types offered by the AP or offered by the wireless network through the AP (for specific language regarding network “services types” see paragraph [0021], “As indicated above, some embodiments of the present invention may relate to the provision of an ability for user devices to determine hotspot or access point (collectively referred to hereinafter as access points) capabilities with respect to the provision of specific client services or support for certain traffic types (e.g., service or connection capabilities)”);
transmitting the service type announcement element to a mobile device (transmits capability descriptor, see paragraph [0044], “As such, in some embodiments, the connection manager 12 may be enabled to receive either the capability descriptor itself (e.g., identifying the connection capabilities) or identifying that the connection manager 12 can be provided with capability descriptors upon request… The access point 40 (e.g., via the traffic manager 42) may be configured to provide a response to the query to indicate one or more capability descriptors regarding a set of services/applications that are not supported or supported by the access point 40”),
wherein the service type announcement element is transmitted to the mobile device prior to the mobile device being associated with the AP (could be provided to client devices even before association, see paragraph [0044], “In some embodiments, the connection manager 12 may employ a GAS mechanism to query the access terminal 40 for the capability descriptor to determine which applications or services are supported (and perhaps also or alternatively which applications are not supported) by the access point 40… In some embodiments, the GAS mechanism may be a mechanism that may be used in pre-associated states (e.g., before the mobile terminal 10 is associated with the access point 40) to determine whether an access point to which a connection may potentially be established supports one or more applications and/or services that the user of the mobile terminal 10 considers to be a priority”).
Although Patil teaches transmitting the service type announcement element to a mobile device as cited above, Patil does not specifically disclose the transmitting by: including the service type announcement element in a beacon frame; and transmitting the beacon frame by the AP to the mobile device, receiving from the mobile device, a service request in a first layer 2 frame; and generating and transmitting to the mobile device, a service response in a second layer 2 frame in response to the service request.
However, Kneckt teaches the transmitting by: including the service type announcement element in a beacon frame (broker station 104 transmitting Networking service announcement 202A included in Medium Access Control (MAC) frame 0069-0070]) in order to enhance wireless networking capabilities (see Kneckt: ¶[0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Patil which teaches the transmitting by: including the service type announcement element in a beacon frame; and transmitting the beacon frame by the AP to the mobile device, receiving from the mobile device, a service request in a first layer 2 frame; and generating and transmitting to the mobile device, a service response in a second layer 2 frame in response to the service request as taught by Kneckt in order to enhance wireless networking capabilities (see Kneckt: ¶[0005]).

In regards to claim 12, Patil teaches a mobile device comprising: a processor; and a wireless network interface coupled to the processor (see Fig. 1 #10 Mobile terminal including components #74 Communicating interface and #70 Processor shown in Fig. 2 per paragraph [0030]), the wireless network interface configured to:
(receives beacon frame indicating support for capability descriptor, see paragraph [0044], “Accordingly, communication devices receiving a beacon frame may be able to determine that the corresponding access point has the ability to provide a capability descriptor if the capability bit is set”), 
a service type announcement element (service type announcement element is interpreted as a capability descriptor which is included in response to a request as per paragraph [0044]; and see where the capability descriptors indicate supported services as also described in paragraph [0044], “the access point 40 (e.g., via the traffic manager 42) may be configured with information descriptive of its capabilities (e.g., with respect to services and/or connections supported). Thus, for example, the access point 40 may comprise one or more capability descriptors identifying the services and/or traffic classifications that are supported by the access point 40”), the service type announcement element indicating one or more network service types offered by the AP or offered by the wireless network through the AP (for specific language regarding network “services types” see paragraph [0021], “As indicated above, some embodiments of the present invention may relate to the provision of an ability for user devices to determine hotspot or access point (collectively referred to hereinafter as access points) capabilities with respect to the provision of specific client services or support for certain traffic types (e.g., service or connection capabilities)”),
wherein the service type announcement is received prior to association with the AP (could be provided to client devices even before association, see paragraph [0044], “In some embodiments, the connection manager 12 may employ a GAS mechanism to query the access terminal 40 for the capability descriptor to determine which applications or services are supported (and perhaps also or alternatively which applications are not supported) by the access point 40… In some embodiments, the GAS mechanism may be a mechanism that may be used in pre-associated states (e.g., before the mobile terminal 10 is associated with the access point 40) to determine whether an access point to which a connection may potentially be established supports one or more applications and/or services that the user of the mobile terminal 10 considers to be a priority”); and
make a determination whether any of the one or more network service types can assist (See Fig. 4 #110-120 and paragraph [0049], “The method may further comprise determining, prior to authentication between the mobile terminal and the access point, whether the access point supports a particular service or connection at operation 110 and enabling a connection determination to be made at the mobile terminal regarding whether to connect to the access point based on whether the access point supports the particular service or connection at operation 120”) with an operation of an application on the mobile device (for services types assisting with an operation of an application see paragraph [0008], “a user device (e.g., a mobile terminal) may be enabled to determine whether an access point to which the user device could attach supports or blocks specific applications or services” and also see paragraph [0044], “the access point 40 could be configured to provide a capability bit providing an indication that the access point 40 has application capability information (e.g., the capability descriptors relating to connection or service capabilities) about its capabilities that could be provided to client devices even before association”).
Although Patil teaches receive a beacon frame transmitted by an access point (AP) as well as a service type announcement element, Patil does not specifically disclose the beacon frame including the service type announcement element; generate and transmit a service request to the wireless network in a first layer 2 frame; receiving a service response to the service request from the wireless network in a second layer 2 frame. 
However, Kneckt teaches the beacon frame including the service type announcement element (MAC frame broker station 104 transmitting Networking service announcement 202A included in Medium Access Control (MAC) frame corresponding to as layer 2 frame see Kneckt: Fig.2A step 202A; ¶[0043]); generate and transmit a service request to the wireless network in a first layer 2 frame (receiving from client station 106-112 a broker activation request 204A-204D in MAC frame see Kneckt: Fig.2 step 204A-204D; Fig.4-5); receiving a service response to the service request from the wireless network in a second layer 2 frame (Broker activation response 206A-206D in response to Broker Activation Request 204A-204D see Kneckt: Fig.2A step 206A-206D; ¶0069-0070]) in order to enhance wireless networking capabilities (see Kneckt: ¶[0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Patil which teaches receiving the beacon frame including the service type announcement element; generate and transmit a service request to the wireless network in a first layer 2 frame; receiving a service response to the service request from the wireless network in a second layer 2 

In regards to claim 17, the modified Patil teaches the mobile device as claimed in claim 12, wherein a service request is a service descriptor request (see claim 14 and request for service capability descriptors in paragraph [0044], “As such, in some embodiments, the connection manager 12 may be enabled to receive either the capability descriptor itself (e.g., identifying the connection capabilities) or identifying that the connection manager 12 can be provided with capability descriptors upon request. In some embodiments, the connection manager 12 may employ a GAS mechanism to query the access terminal 40 for the capability descriptor to determine which applications or services are supported (and perhaps also or alternatively which applications are not supported) by the access point 40”).

In regards to claim 18, the modified Patil teaches the mobile device as claimed in claim 17, wherein the service descriptor request makes reference to the one or more network service types (see [Patil] request for service capability descriptors as described in paragraph [0044], “As such, in some embodiments, the connection manager 12 may be enabled to receive either the capability descriptor itself (e.g., identifying the connection capabilities) or identifying that the connection manager 12 can be provided with capability descriptors upon request. In some embodiments, the connection manager 12 may employ a GAS mechanism to query the access terminal 40 for the capability descriptor to determine which applications or services are supported (and perhaps also or alternatively which applications are not supported) by the access point 40…”; where capability descriptors reference one or more network service types as cited in claim 12).

In regards to claims 3 and 8-9, they are rejected for the same reasoning as claims 12  and 17-18 respectively as they are analogous in scope.

Claims 4, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. in view of Kneckt et al., and further in view of Yang et al. (US 2014/0293978 A1).

In regards to claim 13, the modified Patil teaches the mobile device as claimed in claim 12 (see claim 12).
Patil does not disclose wherein the wireless network interface is further configured to implement a network selection algorithm based on the determination.
Yang discloses wherein a wireless network interface is further configured to implement a network selection algorithm based on a determination (device discovers features/services with different network/access points and compares the information to select the best suitable one (network selection), see paragraph [0036], “Communications system 200 may be an example of a Wi-Fi compliant communications system. Communications system 200 may utilize communications services and protocols, such as GAS and ANQP, to support operations including scanning and network selection. In general, GAS frames may be used to provide Layer 2 transport of query data and response data of an advertisement protocol, such as ANQP, between a terminal and a server in a communications system, such as communications system 200, prior to or post authentication (of the terminal, for example). Typically, ANQP may be used to discover different features and/or services of the communications system. A device compares the information regarding different networks or access points to select the best suitable to associate with. The device may proceed with an authentication process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Patil which teaches determination of network service types offered by an AP before association with the AP to further include implementing a network selection algorithm based on a determination with regards to the supported/requested services such as taught by Yang in order that, “Thus, the notion of pre-association discovery has been introduced, wherein the procedure for discovering devices and the services that the devices provide, or at least a part of this procedure, is conducted before a connection is made, i.e., before the authentication and association procedure. In this way, the connection is established between the devices only when the requested services can be met” (See paragraph [0033]).

In regards to claim 16, the modified Patil teaches the mobile device as claimed in claim 12 including the service response (see claim 12 for service response).

Yang discloses wherein a wireless network interface is further configured to provide a service response to a network selection algorithm (device uses discovered features/services with different network/access points to compare the information and select the best suitable access point (network selection), see paragraph [0036], “Communications system 200 may be an example of a Wi-Fi compliant communications system. Communications system 200 may utilize communications services and protocols, such as GAS and ANQP, to support operations including scanning and network selection. In general, GAS frames may be used to provide Layer 2 transport of query data and response data of an advertisement protocol, such as ANQP, between a terminal and a server in a communications system, such as communications system 200, prior to or post authentication (of the terminal, for example). Typically, ANQP may be used to discover different features and/or services of the communications system. A device compares the information regarding different networks or access points to select the best suitable to associate with. The device may proceed with an authentication process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Patil which teaches determination of network service types offered by an AP before association with the AP as well as a service response to further include implementing a network selection algorithm based on the service response and determination with regards to supported/requested 

In regards to claims 4 and 7, they are rejected for the same reasoning as claims 13 and 16 respectively as they are analogous in scope.

Claims 2, 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. in view of Kneckt et al., and further in view of Verma et al. (US 2012/0243524 A1).

In regards to claim 2, the modified Patil teaches the service type announcement method as claimed in claim 1 (see claim 1).
Patil does not disclose further comprising including in the service type announcement element identifiers of one or more upper layer protocols offered by the AP or offered by the wireless network through the AP.
Verma teaches including in a service type announcement element identifiers of one or more upper layer protocols offered by the AP or offered by the wireless network through the AP (see Fig. 8 and paragraphs [0107-0110], “FIG. 8 shows a service discovery response TLV of a service discovery response frame according to an aspect of an exemplary embodiment. The service discovery response TLV includes fields including "Length", "Service Protocol Type", "Service Information Type", "Service Transaction ID", "Status Code", and "Service Information"… The field "Service Protocol Type" includes a service protocol type and has a value as shown in FIG. 6”; and for the service protocol type value specifically see Fig. 6 and paragraph [0100], “As shown in FIG. 6, the service protocol type may include any one value of 0 to 255. 0 indicates identifiers of all protocols, 1 indicates an identifier of a Bonjour protocol, 2 indicates an identifier of a UPnP protocol, 3 indicates an identifier of a vendor expansion protocol, and 4 through 255 indicate reserved identifiers”; and additionally see paragraph [0121], “Each service discovery response TLV includes an identifier for identifying a predetermined service protocol type (e.g., Bonjour, UPnP, or the like) by using the field "Service Protocol Type"”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Patil which teaches a service type announcement to further include identifiers of one or more upper layer protocols offered by the AP such as taught by Verma in order that “According to an aspect of an exemplary embodiment, after information included in a service discovery response frame regarding services supported by a Wi-Fi direct (WFD) device is recognized, a layer 2 secure connection to the WFD device may be selectively established only if the WFD device is a device satisfying demands of a user” (see paragraph [0008]) and “Repetitive layer 2 connection establishments for discovering a device supporting services desired by a user may be avoided by discovering services supported by each 

In regards to claim 19, the modified Patil teaches the mobile device as claimed in claim 12 (see claim 12).
The modified Patil does not disclose wherein the service type announcement element includes identifiers of one or more upper layer protocols that are offered by the AP or offered by the wireless network through the AP.
Verma teaches including in a service type announcement element identifiers of one or more upper layer protocols offered by the AP or offered by the wireless network through the AP (see Fig. 8 and paragraphs [0107-0110], “FIG. 8 shows a service discovery response TLV of a service discovery response frame according to an aspect of an exemplary embodiment. The service discovery response TLV includes fields including "Length", "Service Protocol Type", "Service Information Type", "Service Transaction ID", "Status Code", and "Service Information"… The field "Service Protocol Type" includes a service protocol type and has a value as shown in FIG. 6”; and for the service protocol type value specifically see Fig. 6 and paragraph [0100], “As shown in FIG. 6, the service protocol type may include any one value of 0 to 255. 0 indicates identifiers of all protocols, 1 indicates an identifier of a Bonjour protocol, 2 indicates an identifier of a UPnP protocol, 3 indicates an identifier of a vendor expansion protocol, and 4 through 255 indicate reserved identifiers”; and additionally see paragraph [0121], “Each service discovery response TLV includes an identifier for identifying a predetermined service protocol type (e.g., Bonjour, UPnP, or the like) by using the field "Service Protocol Type"”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Patil which teaches a service type announcement to further include identifiers of one or more upper layer protocols offered by the AP such as taught by Verma in order that “According to an aspect of an exemplary embodiment, after information included in a service discovery response frame regarding services supported by a Wi-Fi direct (WFD) device is recognized, a layer 2 secure connection to the WFD device may be selectively established only if the WFD device is a device satisfying demands of a user” (see paragraph [0008]) and “Repetitive layer 2 connection establishments for discovering a device supporting services desired by a user may be avoided by discovering services supported by each WFD device in a layer 2 pre-association stage, and thus, battery consumption may be reduced, and user experience may be improved” (see paragraph [0009]).

In regards to claim 20, the modified Patil teaches the mobile device as claimed in claim 19, wherein the wireless network interface is configured to take into account the identifiers of the one or more upper layer protocols offered by the AP or offered by the wireless network through the AP in making the determination whether any of the one or more network service types can assist with the operation of the application on the mobile device (see [Verma] service protocol type in service discovery response as cited in claim 19, and see [Verma] paragraph [0008], “According to an aspect of an exemplary embodiment, after information included in a service discovery response frame regarding services supported by a Wi-Fi direct (WFD) device is recognized, a layer 2 secure connection to the WFD device may be selectively established only if the WFD device is a device satisfying demands of a user. Therefore, a device satisfying the demands of a user may be selected from among a plurality of WFD devices in a layer 2 pre-association stage”; and for assisting with an operation of an application specifically see [Patil] paragraph [0008], “a user device (e.g., a mobile terminal) may be enabled to determine whether an access point to which the user device could attach supports or blocks specific applications or services” and also see paragraph [0044], “the access point 40 could be configured to provide a capability bit providing an indication that the access point 40 has application capability information (e.g., the capability descriptors relating to connection or service capabilities) about its capabilities that could be provided to client devices even before association”).

In regards to claims 10-11, they are rejected for the same reasoning as claims 19-20 respectively as they are analogous in scope.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

GUANG W. LI
Primary Examiner
Art Unit 2478

February 26, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478